Case 7:20-cv-07537-KMK-JCM Document 55 Filed 08/16/21 Page 1 of 1

 

 

 

faegre
d in n ke (£7 laegredkinker.com
Jared B. Briant Faegre Drinker Biddle & Reath Lip
Partrer 1144 15th Street, Suite 3406
jared. briant@faegredrinker.com . Denver, Colorado 80202
303-607-3588 direct +1303 607 3500 main
+1 303 607 3600 fax
SO ORDERED:
. The parties are directed to provide a further update regarding the
August 13, 2021 status of settlement on August 27, 2021.
Madre ph Car Tye 8-16-21
VIA ECF JUDITH C. McCARTHY
—_ United States Magistrate Judge

 

 

 

The Hon. Judith C. McCarthy
The Hon, Charles L. Brieant Jr. Federal Building and United States Courthouse

300 Quarropas St.
White Plains, NY 10601-4150

Re: Pro-Hitter Corp. v. Amazon.com, Inc. and Amazon.com Inc. et al,, No. 7:20-cv-
07537-KMK (S.D.N.Y.)

Dear Magistrate Judge McCarthy:

Pursuant to the Court’s August 2, 2021 Memo Endorsement, Plaintiff Pro-Hitter
Corporation (“Pro-Hitter") and Defendants Amazon.com, Inc, and Amazon.com Services
(‘Amazon’) hereby submit this joint letter updating the Court on the status of settlement. Since
the July 30, 20271 fetter to the Court, the parties have continued to make substantial progress in
working toward finalizing their written settlement agreement. The parties are currently in the
process of executing the agreement and anticipate that the case will be dismissed thereafter
pursuant to the terms of the agreement. To that end the parties will provide the Court with a
further update on August 27, 2021, should dismissal papers not be filed by that time.

Thank you for Your Honor's continued attention to this matter.

Respectfully submitted,
/s/ Jared B, Briant

Jared B. Briant

cc: All counsel of record (via ECF)

 
